Citation Nr: 0805558	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right paracentral L5-S1 
disc herniation with diffuse lumbar spondylosis.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1979 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In July 2006, the veteran testified at a videoconference 
hearing before the Board; the undersigned Veterans Law Judge 
presided.  

The Board remanded this case in February 2007 for further 
development of the evidence.  That development has been 
completed to the extent possible, and the case is now ready 
for final appellate consideration.  


FINDINGS OF FACT

1.  The appellant's service medical records are not 
available.  

2.  The available treatment records do not show treatment for 
the appellant's back disorder until more than 20 years after 
his separation from service.  

3.  The medical evidence does not show that any current back 
disorder is in any way related to the appellant's period of 
service.  


CONCLUSION OF LAW

The criteria are not met for service connection for right 
paracentral L5-S1 disc herniation with diffuse lumbar 
spondylosis.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Although multiple attempts have been made to obtain the 
appellant's service medical records, it appears they are not 
available.  A formal determination to that effect by the RO 
is in the claims file.  

The appellant has claimed service connection for residuals of 
a back injury he incurred during service while he was 
stationed in Germany.  He has described the incident, 
including during sworn testimony at a videoconference 
hearing.  The appellant stated at his hearing that he injured 
his back while lifting sandbags.  He indicated that he was 
seen briefly by a medic, who diagnosed a back sprain and 
returned him to duty.  The appellant reported that he 
continued to experience back pain throughout the remainder of 
his period of service.  Following his separation from 
service, he worked as an automobile mechanic and continued to 
have problems; he saw some doctors, "but they never could 
find anything."  A private physician first treated his back 
problem, diagnosed as severe low back pain, with an epidural 
block in 2003.  

Reports of private medical treatment for the appellant's back 
disorder, dated from June 2003 through January 2005, are of 
record.  An MRI of the appellant's lumbar spine was obtained 
in June 2003.  That study found a right paracentral L5-S1 
disc herniation displacing but not compressing the right S1 
nerve root, as well as diffuse lumbar spondylosis resulting 
in mild to moderate bilateral foraminal stenosis.  No private 
examiner listed an etiology for the disorder or opined that 
it had resulted from an incident in service.  

At his hearing, the appellant testified that he continued to 
go to the "Tupelo VA" twice a year for epidural injections.  
The Board remanded the case in February 2007 to obtain those 
records, and any other pertinent records of his medical 
treatment; after obtaining those records, the appellant was 
to be scheduled for an examination.  The RO wrote the 
appellant in June 2007, requesting that he return signed 
authorization forms so the RO could request the records of 
any treatment he had received, and advising him that it was 
his ultimate responsibility to provide private treatment 
records to VA.  No response was received from the appellant.  
The RO subsequently noted that there was no VA facility in 
Tupelo, Mississippi, so records were requested from the VA 
Medical Center in Memphis, which responded that they had no 
records for the appellant.  

The Board would point out that the duty to assist is not 
always a one-way street.  If a claimant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

A VA compensation examination was conducted in September 
2007.  The examiner described the appellant's reported in-
service incident, as well as his current symptomatology.  The 
examiner also set forth detailed examination findings.  His 
assessment of the appellant's spinal disorder was that he had 
"multi-level thoracolumbar degenerative disc disease 
consistent with diffused [sic] intercellular hyperostosis or 
Forrestier's disease, severe."  The examiner commented that, 
"[i]t is less likely than not that his military career 
played a [material] causal role in his spine disease.  This 
form of spinal disease is genetic and not related to 
trauma."  

It is indeed unfortunate that the appellant's service medical 
records are unavailable, as they might have shed some light 
on his claimed injury in service.  Nevertheless, other than 
his hearing testimony, he has provided no corroborative 
evidence of the occurrence of the injury.  Moreover, although 
he testified that he had seen doctors after service for his 
back symptoms, no report of that treatment is of record 
either .  The earliest evidence of medical treatment for the 
appellant's back symptoms is in 2003 - more than 20 years 
after his separation from service.  

The Board finds that the appellant's hearing testimony is 
credible.  But lacking any documentation of his claimed back 
injury in service, or evidence of continuity of 
symptomatology during the two and a half decades since his 
separation, or any medical evidence that his current back 
disorder is plausibly related to an injury in service, 
service connection must be denied.  

The Board notes that the appellant's claimed injury was not 
incurred in combat - he had only peacetime service.  Also, 
although the September 2007 VA examiner indicated that the 
appellant's current back disorder was congenital and not 
caused by an injury, the Board need not address the question 
of the presumption of soundness at service entry, since the 
evidence does not otherwise establish that the claimed injury 
in service occurred or that the current spinal disorder is in 
any way related to service.  

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a December 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The required notice was provided before the adverse decision 
in June 2004.  Clearly, the appellant received proper 
content-complying notice.  There was also no error in the 
timing of providing the required notice prior to the adverse 
decision.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, including at a 
hearing.  Further, in June 2006, the RO notified the 
appellant of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity, including at a hearing, to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  
Significantly, however, he did not respond to the RO's most 
recent request for assistance in obtaining pertinent records.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
appellant has been afforded a VA compensation examination, 
and available treatment records covering most of the period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

Service connection for right paracentral L5-S1 disc 
herniation with diffuse lumbar spondylosis is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


